Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statement filed on 9/1/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 24 and 30 recites the limitation "the preceding IRAP picture" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of Examination the Examiner interprets it as referring to “any preceding instant random access point (IRAP) picture" recited in last line of each of the independent claims 1, 9, 21, and 25).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 is rejected under 35 U.S.C. 101because the claimed invention is directed to non-statutory subject matter.
The claim recite "A computer-readable storage medium", however, "media”, under broadest reasonable interpretation, would typically cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of medium. The specification does not limit the claimed invention to non-transitory tangible-medium.
 When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such an "A computer program product tangibly embedded in an information carrier" (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Applicant’s PG-PUB US 2021/0297655 A1 does not limit the computer-readable storage medium to non-transitory and tangible medium. See [270] computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory or (2) a communication medium such as a signal or carrier wave.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25 
Line 2 recites means for maintaining, (corresponding structure in specification: Fig. 9 Step 402)
	Line 3 recites means for maintaining(corresponding structure in specification: Fig. 9 Step 404)
Line 4 and 6 recites means for determining, (corresponding structure in specification: Fig. 9 Step 406)
Line 6 recites means for determining, (corresponding structure in specification: Fig. 9 Step 408)
Line 8 recites means for updating (corresponding structure in specification: Fig. 9 Step 410, [0025])
Claim 27 
Line 2 recites recite means for outputting. (corresponding structure in specification: output interface 108, output interface 108 comprises a wireless transmitter, output interface 108 and input interface 122, [0038]).
Claim 28 
Line 2 recites recite means for outputting. (corresponding structure in specification: output interface 108, output interface 108 comprises a wireless transmitter, output interface 108 and input interface 122, [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-15, 17-23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al. “JVET-P0356 AHG17: Bitstream constraints on RPL and GDR” 10/4/2019, 12 pages, hereinafter “Sjoberg” in view of Bross et al. “Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC USC 29/WG 11 Document: 17th Meeting: Brussels, BE, 7-17 January 2020” “Versatile Video Coding (Draft 8)”,  JVET-Q2001-vE, hereinafter “Bross” and further in view of Li et al. (US 20150271487 A1) hereinafter “Li”.
Regarding Claim Regarding Claim 1, 9, 21, and 25 Sjoberg-Bross-Li
Sjoberg discloses A device for decoding video data (Proposed scheme for imposing “Bitstream Constraints”, Title, page 2 item 2 “decoding order”), the device comprising: 
. . . configured to store video data (bitstream, title); and 
. . . implemented in circuitry and configured to: 
a) maintain a first reference picture list (RefPicList[0], Constraint 2 Page 4); 
b) maintain a second reference picture list (RefPicList[1], Constraint 2 Page 4); 
c) determine that a picture is . . .  (determining that a picture is a CRA picture “When the current picture is a CRA picture ...”, Constraint 2 Page 4); 
d) 
in response to determining that the picture . . . , 
update the first reference picture list (RefPicList[0], Constraint 2 Page 4) and the second reference picture list (RefPicList[0], Constraint 2 Page 4) such that no picture in the first reference picture list (RefPicList[0], Constraint 2 Page 4)  and no picture in the second reference picture list (RefPicList[0], Constraint 2 Page 4) precedes, in output order or decoding order, any preceding instant random access point (IRAP) picture in decoding order (Sjoberg, The entry into the RefPicList[0] or RefPicList[1] is such that  “When the current picture is a CRA picture, there shall be no entry in RefPicList[0] or RefPicList[1] that precedes, in output order or decoding order, any preceding IRAP picture in decoding order (when present).” Proposal summary on page 2 and constraint2 on page 4).
	The subject matter of claim 1 differs therefore from the teaching of Sjoberg in that the encoding method is applied to “an instantaneous decoding refresh (IDR) picture” for which “reference picture list syntax elements are present in a slice header” instead of a clear random access (CRA) picture taught by Sjoberg.
Specifically Sjoberg does not explicitly disclose
c) . . . “an instantaneous decoding refresh (IDR) picture.” 
d) “determining that reference picture list syntax elements are present in a slice header for the IDR picture;” and 
. . . is the IDR picture and that the reference picture list syntax elements are present in the slice header for the IDR picture.
However, Bross discloses
c) is. . . . “an instantaneous decoding refresh (IDR) picture.” (Bross, Page 6,  3.64 instantaneous decoding refresh (IDR): an IRAP picture for which each VCL NAL unit has nal_unit_type equal to IDR_W_RADL or IDR_N_LP. )
d) determining that reference picture list syntax elements are present in a slice header for the IDR picture (Bross, Page 88, Section 7.4.2.2 “NAL Unit header Semantics” on Pages 103 “sps_idr_rpl_present_flag equal to 1 specifies that reference picture list syntax elements are present in slice headers of IDR pictures. sps idr rpl present flag equal to 0 specifies that reference picture list syntax elements are not present in slice headers of IDR pictures.”); and 
. . . is the IDR picture and that the reference picture list syntax elements are present in the slice header for the IDR picture. (Bross, Page 88, Section 7.4.2.2 ... “when “sps_idr_rpl_present_flag equal to 1”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the application was filed to modify Sjoberg’s “Bitstream constraints on RPL and GDR” to generalize Sjoberg’s constraint on reference picture lists for CRA pictures to apply to all IRAP pictures, thus to also to “an instantaneous decoding refresh (IDR) picture” for which “reference picture list syntax elements are present in a slice header” as a matter of “Simple substitution of one known element for another to obtain predictable results”.
by Bross since “the value of sps_idr_rpl_present_flag must be equal to 1 in the mixed NAL unit types case.” (Bross, Page 112, See also 7.3.7 “Slice header Syntax” Page 60).
Sjoberg-Bross  does not explicitly disclose 
a memory 
one or more processors 
A computer readable storage medium 
However, Li discloses 
a memory (Li, REF. OICTURE MEMORY 64, Fig. 3)
one or more processors (PREDICTION PROCESSING UNIT 42, Fig. 3)
A computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to (Li, [0192] 19. A computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video coder to perform the method of any combination of examples 1-16. [0196], [0198] storage device 32, [0037], [0038])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the application was filed to provide Sjoberg’s “Bitstream constraints on RPL and GDR” with a memory  and one or more processors, and computer readable medium in order to embody/implement the “Bitstream constraints” of Sjoberg in a video Encoder or decoder.
Regarding Claim 2, 10, 22 and 26 Sjoberg-Bross-Li
Sjoberg-Bross-Li  discloses 10. The device of claim 9, wherein the IDR picture comprises IDR video coding layer (VCL) network abstraction layer (NAL) units. (Bross, on Page 2 “NAL Unit header Semantics Note-An Instantaneous decoding refresh (IDR) picture having Nal Unit Type equal to IDR_N_LP does not have associated leading pictures present in the bitstream. An IDR picture having Nal Unit Type equal to IDR_W_RADL does not have associated RASL pictures present in the bitstream, but may have associated RADL picture in the bitstream.”)
Regarding Claim 3, 11, and 27 Sjoberg-Bross
Sjoberg-Bross-Li discloses The device of claim 10, wherein the one or more processors are further configured to: output, in a bitstream of encoded video data, syntax elements comprising the reference picture list syntax elements and a syntax element indicating that that the reference picture list syntax elements are present in slice headers corresponding to the IDR VCL NAL units (Bross, Page 88 Section 7.4.2.2 “NAL Unit header Semantics” on Pages 103 “sps_idr_rpl_present_flag equal to 1 specifies that reference picture list syntax elements are present in slice headers of IDR pictures. sps idr rpl present flag equal to 0 specifies that reference picture list syntax elements are not present in slice headers of IDR pictures.”)
“NOTE 5 — An instantaneous decoding refresh (IDR) picture having nal_unit_type equal to IDR_N_LP does not have associated leading pictures present in the bitstream. An IDR picture having nal_unit_type equal to IDR_W_RADL does not have associated RASL pictures present in the bitstream, but may have associated RADL pictures in the bitstream.” Page 99)
Regarding Claim 4, 12, and 28 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 12. The device of claim 11, wherein the one or more processors are further configured to: output, in the bitstream of encoded video data, a syntax element indicating that the picture includes a plurality of VCL NAL units with different NAL unit types. (Bross, 
“If  mixed_ nalu_types_in pic_ flag is equal to 0, the value of nal unit_type shall be the same for all VCL NAL units of a picture, and a picture or a PU is referred to as having the same NAL unit type as the coded slice NAL units of the picture or PU.
Otherwise (mixed_nalu_types_in_pic_flag is equal to 1), the picture shall have at least two subpictures and VCL NAL units of the picture shall have exactly two different nal_unit_type values as follows: the VCL NAL units of at least one subpicture of the picture shall all have a particular value of nal_unit_type equal to STSA_NUT,RADL NUT, RASL NUT, IDR W RADL, IDR N LP, or CRA NUT, while the VCL NAL units of other subpictures in the picture shall all have a different particular value of nal unit_type equal to TRAIL_ NUT, RADL NUT, or RASL _ NUT. [Ed. (YK): Double check 1) whether mixing of STSA NUT and TRAIL_ NUT should be disallowed, and 2) whether mixing of an IRAP NUT and a NUT in the range of RSV_ VCL _ 4 .. RSV VCL 6 should be allowed.” Page 90].
Regarding Claim 5, 13, 23, and 29 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 13. The device of claim 9, wherein the picture comprises at least one IDR subpicture. (Bross. Page 90 “Otherwise (mixed_nalu_types_in_pic_flag is equal to 1), the picture shall have at least two subpictures and VCL NAL units of the picture shall have exactly two different nal_unit_type values as follows:...”).
Regarding Claim 6 and 14 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 14. The device of claim 13, wherein all blocks of the at least one IDR subpicture are coded without inter prediction. (Bross, In Page 6, “An IDR picture does not use inter prediction in its decoding process”.  “Definition Section 3.59  instantaneous decoding refresh (IDR) picture: An IRAP picture for which each VCL NAL unit has nal_unit_type equal to IDR_ W_RADL or IDR_N_LP. NOTE - An IDR picture does not use inter prediction in its decoding process, and may be the first picture in the bitstream in decoding order, or may appear later in the bitstream. Each IDR picture is the first picture of a CVS in decoding order. When an IDR picture for which each VCL NAL unit has nal_unit_type equal to IDR_ W RADL, it may have associated RADL pictures. When an IDR picture for which each VCL NAL unit has nal_unit_type equal to IDR N LP, it does not have any associated leading pictures. An IDR picture does not have associated RASL pictures.” Page 6)
Regarding Claim 7 and 15 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 15. The device of claim 13, wherein the at least one IDR subpicture has associated leading pictures. (Bross, Definition Section 3.59  “When an IDR picture for which each VCL NAL unit has nal_unit_type equal to IDR_ W RADL, it may have associated RADL pictures. When an IDR picture for which each VCL NAL unit has nal_unit_type equal to IDR N LP, it does not have any associated leading pictures. An IDR picture does not have associated RASL pictures.” Page 90,).
Regarding Claim 17 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 17. The device of claim 9, wherein the device comprises a wireless communication device, further comprising a transmitter configured to transmit encoded video data. (Li, he encoded video data may be modulated according to a communication standard, such as a wireless communication protocol, and transmitted to destination device 14. The communication medium may comprise any wireless or wired communication medium, such as a radio frequency (RF) spectrum or one or more physical transmission lines.” [0029]).
Regarding Claim 18 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 18. The device of claim 17, wherein the wireless communication device comprises a telephone handset and wherein the transmitter is configured to modulate, according to a wireless communication standard, a signal comprising the encoded video data. (Li, he encoded video data may be modulated according to a communication standard, such as a wireless communication protocol, and transmitted to destination device 14. The communication medium may comprise any wireless or wired communication medium, such as a radio frequency (RF) spectrum or one or more physical transmission lines.[0029]).
Regarding Claim 19 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 19. The device of claim 9, further comprising: a camera configured to capture the video data. (Li, [0035] Video source 18 of source device 12 may include a video capture device, such as a video camera”).
Regarding Claim 20 Sjoberg-Bross-Li
Sjoberg-Bross-Li discloses 20. The device of claim 9, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box. (Li, “Source device 12 and destination device 14 may comprise any of a wide range of devices, including desktop computers, notebook (i.e., laptop) computers, tablet computers, set-top boxes, telephone handsets such as so-called "smart" phones, so-called "smart" pads, televisions, cameras, display devices, digital media players, video gaming consoles, video streaming device, or the like. In some cases, source device 12 and destination device 14 may be equipped for wireless communication.” [0028] and [0115],).
Claim Rejections - 35 USC § 103
Claim 8, 16, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg-Bross-Li and further in view of Minezawa et al. (US 2016/0330468 A1) hereinafter “Minezawa”.
Regarding Claim 8, 16, 24, and 30 Sjoberg-Bross-Li-Minezawa
	Sjoberg-Bross-Li does not explicitly disclose 16. The device of claim 9, wherein the preceding IRAP picture comprises one of a preceding IDR picture or a preceding clean random access (CRA) picture. 
	However Minezawa discloses wherein the preceding IRAP picture comprises one of a preceding IDR picture or a preceding clean random access (CRA) picture. (Minezawa, [0463] Like in the case of Embodiment 3, the above-mentioned reference picture to be used at the time of random access can be limited to an immediately preceding IRAP picture (in the case of nonpatent reference 21, an immediately preceding IDR picture). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the application was filed to modify Sjoberg as suggested by Minezawa in order to insure the reference picture is available.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bross et al. “Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC USC 29/WG 11 Document: 17th Meeting: Brussels, BE, 7-17 January 2020” “Versatile Video Coding (Draft 8)”,  JVET-Q2001-vE
WO 2021188810 A1 (Provisional 62/992,724 Priority 3/20/2020)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nonpatent reference 1: ISO/IEC 23008-2/ITU-T H.265
        Nonpatent reference 2: ISO/IEC 14496-10/ITU-T H.264